Order entered August 1, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01437-CR

                            STEPHEN GLEN LIMBAUGH, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 2
                                     Dallas County, Texas
                              Trial Court Cause No. F12-21347-I

                                              ORDER

          On April 28, 2014, this Court adopted the trial court’s findings that appellant desires to

pursue the appeal and that he is indigent and represented by court-appointed counsel David Pire.

We ordered appellant to file his brief by May 27, 2014. When the brief was not filed by July 9,

2014, we ordered appellate counsel David Pire to file the brief within fifteen days. We warned

Mr. Pire that if he did not file appellant’s brief within that time, we would order that he be

removed as appellant’s appointed attorney. To date, we have not received appellant’s brief, nor

has Mr. Pire communicated with the Court regarding the status of the brief.

          Accordingly, we ORDER David Pire removed as appellant’s appointed attorney of

record.
        We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit the order appointing new counsel to this Court within FIFTEEN DAYS of the

date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Don Adams, Presiding Judge, Criminal District Court No. 2; David Pire; and Michael

Casillas.

        We ABATE the appeal to allow the trial court to comply with the order. We will

reinstate the appeal fifteen days from the date of this order or when the order appointing new

counsel is received.


                                                  /s/    DAVID EVANS
                                                         JUSTICE